                                            Case 3:20-cv-06947-SI Document 35 Filed 11/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RULON V. RASMUSSEN, et al.,                        Case No. 20-cv-06947-SI
                                   8                    Plaintiffs,                         AND RELATED CASES: 20-6948, 20-
                                                                                            6953, 20-6954, 20-6955 & 20-6960
                                   9              v.
                                                                                            ORDER GRANTING PLAINTIFFS'
                                  10     SAFEWAY, et al.,                                   COMBINED EX PARTE
                                                                                            APPLICATIONS TO STRIKE NOTICE
                                  11                    Defendants.                         OF REMOVAL AND REMANDING TO
                                                                                            STATE COURT
                                  12
Northern District of California




                                                                                            Re: Dkt. No. 25
 United States District Court




                                  13

                                  14          On October 29, 2020, the Court held a hearing on plaintiffs’ combined ex parte application

                                  15   to strike removal and remand, filed in this case and five related cases. For the reasons set forth

                                  16   below, the Court GRANTS the combined application and REMANDS these cases to state court. All

                                  17   other pending motions are DENIED AS MOOT.

                                  18
                                  19                                             DISCUSSION

                                  20          Plaintiffs contend that the removing entities did not have the authority to remove the actions.

                                  21   The six cases at issue were removed from state court by Boehringer Ingelheim Pharmaceuticals,

                                  22   Inc., Boehringer Ingelheim USA Corporation, GlaxoSmithKline LLC, Pfizer Inc., Sanofi US

                                  23   Services, Inc., and Sanofi-Aventis U.S. LLC, on the basis of diversity jurisdiction. These entities

                                  24   are not named as defendants in the complaints, although the complaints do mention these entities in

                                  25   the factual allegations. The notices of removal filed by these entities state that the “removing

                                  26   defendants” “were improperly and incorrectly named as Doe Defendants.” See e.g., Dkt. No. 1 in

                                  27   20-6947.

                                  28
                                            Case 3:20-cv-06947-SI Document 35 Filed 11/02/20 Page 2 of 2




                                   1          “[I]n a case that has been removed from state court to federal court under 28 U.S.C. § 1441

                                   2   on the basis of diversity jurisdiction, the proponent of federal jurisdiction—typically the defendant

                                   3   in the substantive dispute—has the burden to prove, by a preponderance of the evidence, that

                                   4   removal is proper.” Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102,

                                   5   1106-07 (9th Cir. 2010). “Federal jurisdiction must be rejected if there is any doubt as to the right

                                   6   of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

                                   7          28 U.S.C. § 1441(a) provides that “any civil action brought in a State court of which the

                                   8   district courts have original jurisdiction, may be removed by the defendant or the defendants, to the

                                   9   district court for the district and division embracing the place where such action is pending.” 28

                                  10   U.S.C. § 1441(a) (emphasis added). Here, the removing entities are not the named defendants. In

                                  11   addition, because Doe pleading is restricted to unknown potential defendants, the removing entities

                                  12   cannot be the Doe defendants. See McClatchy v. Coblentz, Patch, Duffy & Bass, LLP, 247
Northern District of California
 United States District Court




                                  13   Cal.App.4th 368, 371 (2016) (“Section 474 allows a plaintiff who is ignorant of a defendant’s

                                  14   identity to designate the defendant in a complaint by a fictitious name (typically, as a ‘Doe’), and to

                                  15   amend the pleading to state the defendant’s true name when the plaintiff subsequently discovers

                                  16   it.”); Cal. Code Civ. Proc. § 474. As such, the Court concludes that removal was improper.

                                  17          Accordingly, the Court GRANTS the combined ex parte application and REMANDS these

                                  18   six actions to the state courts from which they were removed. All other pending motions are

                                  19   DENIED AS MOOT.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: November 2, 2020                       ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
